internal_revenue_service department of noe qe washington dc contact person telephone number in reference to t eo ra t date mar we significant index no legend x y dear sir or madam this is in response to m's request for a ruling that it is a qualified_state_tuition_program operating as a savings program exempt from federal_income_tax under sec_529 of the internal_revenue_code hereafter code m was established pursuant to authorizing legistation enacted by the n state legislature the authorizing legislation provides that a savings program shall be established in such form as shall be determined by the o advisory commission and may be established as a_trust to be declared by the n state treasurer m was created by a declaration of trust m’s trust document states that the n state treasurer will serve as m's sole trustee m's trust document states that m was established to permit a person or persons to make contributions to accounts established for the purpose of meeting the qualified_higher_education_expenses of the designated beneficiaries of such accounts -2- the authorizing legislation established o as an advisory commission the authorizing legislation states that the o advisory commission was established to ensure the proper administration and management of m the authorizing legislation states that o will consist of the following members the n state treasurer two members of n's house of representatives one of whom shall be a member of the house finance_committee appointed by the speaker of the house two members of the n state senate appointed by the senate president the n state governor or designee two public members one of whom shall have business experience appointed by the governor one member representing the college and university system of n appointed by the chancellor one member of the postsecondary education commission appointed by the members of such commission one member representing the regional community-technical college system appointed by the commissioner one member representing the n college and university council appointed by the members of the council one member representing the q foundation a quasi-government state_agency appointed by the foundation the legislation also provides that o shall have the authority to adopt rules relating to the following the administration management promotion and marketing of the savings program maintaining the savings program in compliance with the internal_revenue_service standards for qualified_state tuition_programs application procedures and fees for participation in the savings program start-up costs for the savings program with any costs incurred by n for the development of the savings program reimbursed to n by the savings program a _ phasing in the savings program and withdrawals from the savings program so that any policies relating to early withdrawal shall not detrimentally affect investors remaining in the savings program b deterrents to early_withdrawals and provisions for hardship withdrawals deferred use of funds from the savings program and notification requirements of such deferral re-enrollment in the savings program after withdrawal m was established to permit account owners referred to herein as program participants to save for qualified_higher_education_expenses of designated beneficiaries the authorizing legislation provides that funds may be used for postsecondary undergraduate and graduate education at certain eligible educational institutions m’s program rules provide that the terms qualified_higher_education_expenses and eligible_educational_institution shall have the same meaning given such terms under sec_529 and of the code m's sole activity is the administration of the n sponsored college tuition savings program m has contracted with an independent entity referred to herein as the investment_advisor to provide certain administrative marketing and investment services the investment_advisor will manage and invest the assets held on behalf of program participants and designated beneficiaries m's trust document provides that its investment policies will be adopted by its trustee m's trust document further provides that program participants and designated beneficiaries shall not have the power to direct the investment of any contributions or earnings on contributions under the terms of the investment agreement between the trustee and the investment_advisor the investment_advisor is required to manage trust assets in accordance with a specified set of investment guidelines that do not permit any variation in investment strategy based on the investment desires of any particular program participant or designated_beneficiary either at the time of initial investment or at any time thereafter the investment guidelines require the investment_advisor to implement an asset allocation z strategy that is based solely on the age of the designated_beneficiary the investment allocation may change over time becoming less risky as the designated_beneficiary nears matriculation m will maintain a separate_account for each program participant m's authorizing legislation provides that each prospective program participant must submit an initial application an executed participation_agreement and accompanying fee to open an account the application fees will be used to cover m's administrative costs m's trust document and the authorizing legislation also requires that all contributions to an account be made in cash in whole dollar amounts m's trust document provides that contributions to an account may be made by check or electronic funds transfer from a bank account designated by the program participant program participants can elect to make monthly contributions to the account through electronic funds transfers each such monthly contribution must be at least x dollars in cases where the monthly contribution election is not made program participants are required to make an initial contribution of at least y dollars m's trust document states that each account established by a program participant will be maintained on behalf of a designated_beneficiary contributions and earnings on each account will be held in trust by m on behalf of the designated_beneficiary m's authorizing legislation provides that income earned from funds invested in the program shall be exempt from n's state tax on interest and dividends to the extent such amounts are used to pay qualified_higher_education_expenses of the designated_beneficiary m's participation_agreement and program rules provide that the trustee may accept contributions to an account only to the extent that such contributions do not cause the amount invested in the aggregate in all accounts established for the benefit of the same designated_beneficiary to exceed the maximum permissible investment amount this limitation is reasonably constructed to ensure that contributions shall not exceed the amount that is estimated to be necessary to provide for the qualified_higher_education_expenses of the designated_beneficiary m's program rules provide that the maximum permissible investment in any calendar_year is an amount equal to the n education index value determined as of the november 30th that immediately precedes the applicable calendar_year multiplied by the n education index value means as of the determination_date the average of i the total tuition fees room and board costs to attend r college a private college located in n as a full-time undergraduate student for a full academic year and ii the total tuition fees room and board costs to attend s a campus of the n state university as an in-state resident full-time undergraduate student for a full academic year the tuition fees room and board costs taken into account will be based on the most recent report of such costs published by the institutions the authorizing legislation and m's trust document state that a designated_beneficiary need not be a resident of n m's trust document also provides that a program participant may substitute another person as the designated_beneficiary of an account only if the substitute beneficiary is a member_of_the_family as defined in sec_529 of the code of the original beneficiary under the authorizing legislation m's trustee is required to make quarterly reports to o regarding the status of m the authorizing legislation also requires that an account statement be issued to each program participant at least annually the statement will include the account's beginning balance contributions and earnings credited to the account during the reporting_period m's trust document requires m's trustee to keep accurate and detailed accounts of all investments receipts and disbursements and other transactions the participation_agreement provides that m through the investment_advisor described above shall provide quarterly reports to program participants concerning the value of each account and the activity in the account including distributions made from the account m's trust document prohibits the use by any program participant or the designated_beneficiary of any interest in the savings program or any portion of such interest as security for a loan the participation_agreement confirms this prohibition the participation_agreement provides that program participants may direct distributions from an account at any time by providing m with a distribution notice prior to the proposed distribution the participation_agreement and program rules provide that no penalty will be assessed for the following distributions from an account distributions that are paid directly to an eligible_educational_institution as that term is defined under sec_529 of the code to cover qualified_higher_education_expenses pursuant to an invoice from the institution submitted with the distribution notice ii distributions made pursuant to written requests that are accompanied by written evidence of qualification iii distributions that are paid to the program participant pursuant to a distribution notice that includes written third-party documentation of the death or disability of the designated_beneficiary or iv distributions that are paid to the program participant pursuant to a distribution notice which includes written third-party documentation of the receipt by the designated_beneficiary of a full or partial scholarship waiver of tuition or similar benefit in an amount that is not less than the amount of the distribution the program rules provide that evidence of qualification means i a bill from an eligible_educational_institution at which the designated_beneficiary is enrolled ii evidence of payment including but not limited to a cancelled check of qualified higher educational expenses to an eligible_educational_institution for the benefit of the designated_beneficiary iii evidence of payment including but not limited to a cancelled check of qualified higher educational expenses to a person other than an eligible_educational_institution for the benefit of the designated_beneficiary and evidence that such payment is needed to satisfy requirements for attending an eligible_educational_institution such as room and board or for completing a course of study offered by the eligible_educational_institution or iv such other evidence from persons not related to the participant or the designated_beneficiary as the trustee shall determine sufficient to justify a conclusion that the distribution is to be used for qualified_higher_education_expenses of the designated_beneficiary ‘ the participation_agreement also provides that in cases of distributions for reasons other than those stated above including cancellation of the account the amount of the distribution will be reduced by a penalty equal to ten percent of the earnings portion of the distribution m represents that m will amend its program rules to require the program participant to provide a written certification at the time of each distribution request including the final distribution that to the actual knowledge of the participant all distributions previously received from the account have been used for qualified higher educational expenses and neither the participant nor the designated_beneficiary has received a refund from an eligible_educational_institution at any time prior to the submission of the current_distribution request assuming that some participants will be unable to provide this certification m represents that m's notice of distribution form will also include a space where the program participant may report the amount of any prior distribution not used for qualified_higher_education_expenses or the amount of any refund that has been received in addition because this certification may not be sufficient to address the possibility that a program participant or designated_beneficiary might fail to incur expenses or receive a refund after an account has been liquidated by a final distribution m represents that m's notice of distribution form will include a written acknowledgment by the participant that he or she is obligated to report to m the receipt by the participant or the designated_beneficiary of any refund from an eligible_educational_institution of an amount that justified a distribution from the account or if t- the designated_beneficiary does not incur any qualified_higher_education_expenses previously reported to m m also represents that in the event it determines that a ten percent of earnings penalty is applicable ie because a prior distribution was not used for qualified_higher_education_expenses or a refund was received m will collect the penalty owed on the distribution by debiting the account or in cases where the account has been closed or has a zero balance m will prepare a bill for the penalty amount and attempt to collect this amount from the program participant or the designated_beneficiary as applicable m states that it will implement this procedure as part of its normal operations sec_529 of the code provides for the exemption from federal_income_tax of qualified_state tuition_programs sec_529 of the code provides that the term ‘qualified state tuition program’ means a program established and maintained by a state or agency_or_instrumentality thereof- a under which a person- i may purchase tuition credits or certificates on behalf of a designated_beneficiary which entitle the beneficiary to the waiver or payment of qualified_higher_education_expenses of the beneficiary or ii may make contributions to an account which is established for the purpose of meeting the qualified_higher_education_expenses of the designated_beneficiary of the account and b which meets the other requirements of this subsection sec_529 of the code provides that a program shail not be treated as a qualified_state_tuition_program unless it provides that purchases or contributions may only be made in cash sec_529 of the code provides that a program shall not be treated as a qualified_state_tuition_program unless it imposes a more than de_minimis penalty on any refund of earnings from the account which are not- a used for qualified_higher_education_expenses of the designated_beneficiary b made on account of the death or disability of the designated_beneficiary or y v c made on account of scholarship or allowance or payment described in ’ sec_135 or c received by the designated_beneficiary to the extent the amount of the refund does not exceed the amount of the scholarship allowance or payment sec_529 of the code provides that a program shall not be treated as a qualified_state_tuition_program unless it provides separate_accounting for each designated_beneficiary sec_529 of the code provides that a program shall not be treated as a qualified_state_tuition_program unless it provides that any contributor to or designated_beneficiary under such program may not directly or indirectly direct the investment of any contributions to the program or any earnings thereon sec_529 of the code provides that a program shall not be treated as a qualified_state_tuition_program if it allows any interest in the program or any portion thereof to be used as security for a loan sec_529 of the code provides that a program shall not be treated as a qualified_state_tuition_program unless it provides adequate safeguards to prevent contributions on behalf of a designated_beneficiary in excess of those necessary to provide for the qualified_higher_education_expenses of the beneficiary m was established pursuant to legislation enacted by n's state legislature which authorized the o advisory commission to establish n's college savings program m was created by a declaration of trust and m's sole trustee will be n's state treasurer n's state treasurer will also serve on the o advisory commission which will also include two members of n's house of representatives one of whom shall be a member of the house finance_committee appointed by the speaker of the house two members of n's senate appointed by the senate president the n state governor or designee two public members one of whom shall have business experience appointed by the governor one member representing the college and university system of n appointed by the chancellor one member of the postsecondary education commission appointed by the members of such commission one member representing the regional community-technical college system appointed by the commissioner one member representing the n college and university council appointed by the members of the council and one member representing the q foundation appointed by the foundation the membership of the o advisory commission demonstrates n's continuing interest in the administration and management of m 24g under the authorizing legislation the o advisory commission which includes m's trustee will have the authority to establish rules and regulations governing the operation of the program including rules relating to the following the administration management promotion and marketing of the savings program maintaining the savings program in compliance with the internal_revenue_service standards for qualified_state tuition_programs establishing application procedures and fees for participation in the savings program start-up costs for the savings program with any costs incurred by the state for the development of the savings program reimbursed to the state by the savings program phasing in the savings program and withdrawals from the savings program so that any policies relative to early withdrawal shall not detrimentally affect investors remaining in the savings program deterrents to early_withdrawals and provisions for hardship withdrawals deferred use of funds from the savings program and notification requirerrients of such deferral and re-enrollment in the savings program after withdrawal m will provide for the operation of a savings program as described in sec_529 of the code for the purpose of meeting the qualified_higher_education_expenses as defined in sec_529 of the code of designated beneficiaries within the meaning of sec_529 of the code m was established pursuant to legislation enacted by n the interest and dividend income on the contributions to an account are exempt from n's state tax on interest and dividends to the extent used to pay qualified_higher_education_expenses of the designated_beneficiary thereby giving the state a financial stake in the program as noted above the n state treasurer serves as sole trustee of m and serves on the o advisory commission n has demonstrated that it sets the terms and conditions of the program and is actively involved on an ongoing basis in the administration of the program m's trust document and authorizing legislation provide that payments to the program can only be made in cash in accordance with sec_529 of the code in the case of any distribution other than a distribution used exclusively for the payment of qualified_higher_education_expenses or made on account of the death or disability of the designated_beneficiary or the receipt by the designated_beneficiary of a scholarship tuition waiver or similar benefit in an amount that is not less than the amount of the distribution the amount of the distribution will be reduced by a penalty equal to ten percent of the earings portion of the distribution the amount of the penaity is sufficient to discourage individuals who do not intend to save for higher education expenses from investing in an account with m in order to obtain deferral of income for federal_income_tax purposes m operations a procedure to collect the penalty amount where the program participant or the beneficiary has received’a refund or distributions have not been used for qualified will implement as part of its normal higher education expenses therefore m will impose more than a de_minimis penalty on refunds of earnings as required by sec_529 of the code m will maintain a separate_account for each designated_beneficiary and will provide reports to the program participants at least annually showing account activity for the relevant period pursuant to sec_529 of the code the reports will include the value of each account and the activity in the account including distributions made from the account m's program rules ensure that program participants and designated beneficiaries will not have the power directly or indirectly to direct the investment of earnings or contributions to the program pursuant to sec_529 of the code m's trustee and investment_advisor will have the responsibility for making investment decisions and developing investment strategies for funds held by the trust no variation in investment strategy based on the investment desires of any particular program participant or designated_beneficiary is allowed either at the time of initial investment or at any time thereafter amounts contributed to the program will be held in trust for the benefit of designated beneficiaries consistent with sec_529 of the code m's program rules do not permit the program participants or designated beneficiaries to use the account as security for a loan m's program rules limit contributions so that the total investment in all accounts for a designated_beneficiary does not exceed five times the average of the cost of tuition fees and room and board for full-time undergraduate students who are n state residents attending r college and the s campus of the university of n for a full academic year as determined by the institutions each year m will maintain records to ensure that the amounts contributed on behalf of each designated_beneficiary are not in excess of the funds required to meet the qualified_higher_education_expenses of the beneficiary pursuant to sec_529 of the code based on the above we rule that m meets the requirements for exemption from federal_income_tax as a qualified_state_tuition_program described in sec_529 of the code this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent there are no final regulations for sec_529 of the code please be advised that the validity of this ruling may be affected by the issuance of final regulations as well as any transitional rules contained therein because this letter could help resolve any future questions about m's exempt status please keep a copy of this ruling in the organization's permanent records sincerely yours steven d li director exempt_organizations rulings and agreement sec_2a
